               Case 1:19-cv-03567-LGS Document 9-7 Filed 04/24/19 Page 1 of 2

             CENTER FOR APPELLATE LITIGATION

A'JIORNEY-IN-Cl-IARGI'i
  ROBERTS. DEAN
AJJJ.I''JANI'ATJVRNEY-IN-Cl-JARGU
 MARKW.ZENO
                                          --·»--
             120 WALL STREET-28TH FLOOR, NEW YORK, NY 10005 TEL. (212) 577-2523 FAX 577-2535



                                                                                    LAUREN J. SPRINGER
                                                                           SENIORAPPELLATE COUNSEL &
                                                         COORDINATINGATfORNEY, CUENT SUPPORT SERVICES

SENIOR SUPbRVJJJNGA'ITORNEYS
 ABIGAIL EVERETI'                                                                    lspringer@cfal.org
 CLAUDIA S. TRUPP
 BARJ.lARA ZOJ.OT                                                                           extension 524
MANAGINGA1"1VRNEY
 DAVTnj I<'IF.M
SUPER I/ JJING ATJtJH.NEY
 MARISA K. CABRERA
AJSl.\'IANJ'MANAGINGATTOIWEY
 KATHARINE SKOLNICK




                                                                September 14, 2016

 Honorable RogerS. Hayes
 Justice ofthe Supreme Court
 Supreme Court ofthe State ofNew York
 Part 85, Room 621
 111 Centre Street
 New York, New York 10013

                                                        Re:     People v. Samuel Sanchez
                                                                NY Co. Ind. No. 0745/90

 Your Honor:

         By federal law, because his cousin Hector Sanchez and his cousin's wife reside in federally-
 subsidized public housing, Mr. Sanchez is prohibited from living with them, irrespective of whether
 he is a Risk Level 2 or 3 (or even a Risk Level 1 with a designation). This is by virtue of Mr.
 Sanchez being subject to lifetime registration. See 42 U.S.C. § 13663(a); Correction Law§ 168-
 b(12). However, his family is committed to finding alternative housing, which Mr. Sanchez made
 reference to when he addressed the court today. Being adjudicated a Risk Level3 would subject Mr.
 Sanchez to SARA restrictions, making it much more difficult for his family to find him housing or
 for him to find placement in an skilled nursing home or assisted living facility, as recommended by
 Fishkill RMU's medical staff.

          Moreover, when I returned to the office from Court today, I received a response from Lynn
 Cortella, a Marketing/External Case Manager for Centers Health Care, a group of skilled nursing
 facilities, rehabilitation centers, and senior care services, regarding our inquiry about Mr. Sanchez.
 Ms. Cortella is familiar with Mr. Sanchez's case, having been employed as an RN Health Care
 Analyst with the NYS Department of Corrections and Community Supervision from January 2002
 to September 2015. She indicated that, if Mr. Sanchez is required to abide by the 1000-foot



                                                   1
         Case 1:19-cv-03567-LGS Document 9-7 Filed 04/24/19 Page 2 of 2



residency restriction, "[t]hat will make it infinitely more difficult to place him." With the Court's
permission, I would like to add Ms. Cortella's statement to the record for the Court's consideration.

       Thank you.

                                                              Sincerely,




                                                              Lauren J. Springer
                                                              Senior Appellate Counsel

cc: ADA David Filer




                                                 2
